Citation Nr: 1200986	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for retinopathy, claimed as secondary to service-connected diabetes mellitus, type II.

6.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected diabetes mellitus, type II.

7.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968 and from April 1977 to May 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a June 2006 rating decision, the Veteran was assigned a 20 percent disability rating for service-connected diabetes mellitus effective March 6, 2007.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Higher evaluation for diabetes mellitus

The Veteran was last afforded a VA examination in November 2006 as to his service-connected diabetes mellitus.  The Veteran essentially contends that his service-connected disability has since increased in severity.  See the October 2011 Informal Hearing Presentation (IHP).  Notably, VA treatment records dated through 2007 and 2008 document the Veteran's continued treatment for his diabetes, to include his complaints of neurological manifestations and retinopathy.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected diabetes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Additionally, the Veteran indicated on his November 2009 VA Form 646 that he had undergone treatment at a VA outpatient clinic in Detroit, Michigan for his diabetes as recently as November 2009.  The Board observes that the most recent VA treatment records associated with the Veteran's claims folder is dated January 2009.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Service connection for hypertension, peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, and sleep apnea

The claim of entitlement to an increased disability rating for diabetes mellitus is inextricably intertwined with the claims of entitlement to service connection for hypertension, peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, and sleep apnea, claimed as secondary to diabetes mellitus.  In other words, development of the Veteran's claim for an increased disability rating for his diabetes mellitus may reveal information that has an impact on his claims for hypertension, peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, and sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Service connection for a skin disability

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he developed a skin disability due to herbicide exposure during his military service.  During the adjudication of a previous claim [which is not on appeal before the Board], the RO concluded that the Veteran did in fact experience in-service herbicide exposure based on the Veteran's service at Camp Casey and Camp Max in Korea near the Demilitarized Zone (DMZ) in 1967.  For the purposes of this service connection claim, the Board will also assume that the Veteran experienced herbicide exposure during service.  See 38 U.S.C.A. § 1116(f).  

Additionally, the Veteran's service treatment records dated in May and August 1968 document treatment for a rash on his foot.  A diagnosis of possible athlete's foot was rendered, and the Veteran was prescribed ointment for treatment.  The remainder of the Veteran's service treatment records is absent any complaint of or treatment for a skin disability.  

There is no opinion of record as to whether the Veteran's current skin disability is related to his military service, to include in-service herbicide exposure.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of whether or not the Veteran responds, the RO should request any VA treatment records from January 2009.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Diabetes mellitus, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, and sleep apnea: Following completion of Paragraph #1, the RO should afford the Veteran an examination to determine the current severity of the Veteran's diabetes mellitus, type II, and any associated manifestations, including but not limited to hypertension, peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, and sleep apnea.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed in conjunction with the examination.  

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus, type II, that the Veteran experiences, to include, but not limited to, hypertension, peripheral neuropathy of the bilateral upper and lower extremities, retinopathy, and sleep apnea.  The examiner should comment on any occupational impairment resulting from the Veteran's diabetes mellitus.  

The examiner should specifically render an opinion as to the following:

a)  Whether the Veteran currently suffers from hypertension;

b)  If the Veteran currently suffers from hypertension, is it at least as likely as not (i.e. 50 percent or greater probability) that the hypertension is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes.  If the examiner finds that hypertension is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.  

c)  Whether the Veteran currently suffers from peripheral neuropathy of the bilateral upper and/or lower extremities;

d)  If the Veteran currently suffers from peripheral neuropathy of the bilateral upper and/or lower extremities, is it at least as likely as not (i.e. 50 percent or greater probability) that the neuropathy is (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes.  If the examiner finds that the peripheral neuropathy of the bilateral upper and/or lower extremities is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.

e)  Whether the Veteran currently suffers from retinopathy;

f)  If the Veteran currently suffers from retinopathy, is it at least as likely as not (i.e. 50 percent or greater probability) that the retinopathy is (1) caused by, or (2)   aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes.  If the examiner finds that the retinopathy is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.

g)  Whether the Veteran currently suffers from sleep apnea;

h)  If the Veteran currently suffers from sleep apnea, is it at least as likely as not (i.e. 50 percent or greater probability) that the sleep apnea is (1) caused by, or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected diabetes.  If the examiner finds that the sleep apnea is aggravated by the service-connected diabetes, then he/she should quantify the degree of aggravation.

Furthermore, the examiner(s) should specifically address the following questions:

a)  Does the treatment for the Veteran's diabetes mellitus include the requirement of insulin, restricted diet, and the regulation of occupational and recreational activities? 

b)  Does the Veteran experience episodes of ketoacidosis or hypoglycemic reactions?  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes.

c)  Does the Veteran's diabetes mellitus require more than one daily injection of insulin or involve the progressive loss of weight and strength?

The RO should ensure that the examination report complies with this remand and answers the questions presented in the RO's examination request.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Skin disability: Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his skin disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted. 

The examiner must provide an opinion as to the following:

a)  Whether the Veteran currently suffers from a skin disability;

b)  f the Veteran suffers from a skin disability, whether it is at least as likely as not (50 percent or greater) that the skin disability is related to his military service, including his conceded in-service exposure to herbicides and in-service treatment for a skin rash.  
      
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


